      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 1 of 33



SHEEHAN & ASSOCIATES, P.C.
Spencer Sheehan
505 Northern Blvd., Suite 311
Great Neck, NY 11021
Telephone: (516) 303-0552
Facsimile: (516) 234-7800
spencer@spencersheehan.com

United States District Court
Southern District of New York                                    1:19-cv-10433

Jennifer Legrier, individually and on behalf
of all others similarly situated,
                                Plaintiff,
                                                            Class Action Complaint
                 - against -

Walmart Inc.,
                                Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.    Walmart Inc. (“defendant”) manufactures, distributes, markets, labels and sells ice

cream products purporting to contain flavor from their natural characterizing flavor, vanilla,

specifically, Vanilla Bean Ice Cream, under their Great Value brand (“Products”).

                                      Vanilla Bean Ice Cream




                                                1
       Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 2 of 33



I.      Vanilla is Perennial Favorite Ice Cream Flavor

        2.      Ice cream is a year-round treat enjoyed by 96% of Americans.1

        3.      Its popularity is attributed “to the perfect combination of elements – sugar, fat, frozen

water, and air – that make up the mouthwatering concoction.”2

        4.      Ice cream is defined by a minimum of 10 percent milkfat, weighing no less than 4.5

pounds to the gallon and containing less than 1.4 % egg yolk solids.3

        5.      Vanilla is the consistent number one flavor for 28% of consumers, confirmed two

groups who would know – the International Dairy Foods Association (IDFA) (ice cream

producers) and National Ice Cream Retailers Association (ice cream parlors).

        6.      The reasons for vanilla’s staying power are “not only because it is creamy and

delicious, but also because of its ability to enhance so many other desserts and treats.”4

        7.      By some estimates, approximately two-thirds of “all ice cream eaten is either vanilla

or vanilla with something stirred into it, like chocolate chips.”5

        8.      The applications of vanilla ice cream include its centerpiece between chocolate

wafers (“sandwich”), enrobed in chocolate on a stick (“bar”), topping a warm slice of fresh-baked

pie (“à la Mode”), drizzled with hot fudge and sprinkled with crushed nuts and topped by a

maraschino cherry (“sundae”) or dunked in a cold frothy glass of root beer (“float”).6


     A. Philadelphia-style v. French Ice Cream

        9.      In the development of ice cream, the two main types were Philadelphia-style and


1
  Arwa Mahdawi, The big scoop: America's favorite ice-cream flavor, revealed, The Guardian, July 11, 2018
2
  Vox Creative, The Reason You Love Ice Cream So Much Is Simple: Science, Eater.com, October 12, 2017.
3
  21 C.F.R. § 135.110(a)(2) (“Ice cream and frozen custard.”).
4
  Press Release, IDFA, Vanilla Reigns Supreme; Chocolate Flavors Dominate in Top Five Ice Cream Favorites Among
Americans, July 1, 2018
5
  Bill Daley (the other one), Which vanilla ice cream is the cream of the crop? We taste test 12 top brands, Chicago
Tribune, July 18, 2018
6
  The True Wonders of Vanilla Ice Cream, FrozenDessertSupplies.com.


                                                         2
       Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 3 of 33



French ice cream, flavored of course, with vanilla.

         10.    Philadelphia-style and French ice cream were introduced to the United States by two

men who had served as ambassadors to France: Ben Franklin and Thomas Jefferson.

         11.    While these two Founding Fathers could agree on the terms of the Declaration of

Independence, they could not reach consensus on which type of vanilla ice cream was superior.

         12.    According to legend, Ben Franklin prepared the first “crème froid” is “one of the

earliest recorded ice cream recipes from the United States,” introduced during the sweltering

summer of the Constitutional Convention of 1787.7

         13.    Due to the abundance of dairy farms in the Philadelphia area, the lack of hens to

provide an egg yolk base and the need to quickly prepare batches of this refreshing treat for the

delegates, Philadelphia-style ice cream was not cooked.8

         14.    Future President Thomas Jefferson, on the other hand, was a partisan of the egg yolk

base, describing this treat as “French ice cream.”9

         15.    The egg yolk solids, coupled with vanilla, distinguish a “French” vanilla ice cream

from its “vanilla” counterpart by providing a: 10

                        •    smoother consistency and silkier mouthfeel than typical vanilla ice cream;

                        •    caramelized, smoky and custard-like taste; and




7
   Julia Reed, Ice cream two ways: A tale of two continents, King Arthur Flour, Blog, Aug. 24, 2018; but see Jeff
Keys, Ice Cream Mix-ins, N.p., Gibbs Smith (2009) at 14.
8
  Vanilla Ice Cream, Philadelphia-Style, The Perfect Scoop, Epicurious.com, Dec. 2011; Dr. Annie Marshall, Vanilla
Bean Ice Cream Two Ways, and Ice Cream Basics, July 8, 2011, Everyday Annie Blog (“Varieties of ice cream
generally fall into two main categories: Philadelphia-style or French-style. Philadelphia style ice creams are quicker
and simpler, with a heavy cream/milk mixture for the base. French-style ice creams have a custard base, with cooked
egg yolks to help achieve a creamy texture and rich flavor.”).
9
  Thomas Jefferson’s Handwritten Vanilla Ice Cream Recipe, Open Culture, July 13, 2014; Thomas Jefferson’s Vanilla
Ice Cream, Taste of Home, June-July 2012; Thomas Jefferson’s Original Vanilla Ice Cream Recipe, Jefferson Papers,
Library of Congress; Anna Berkes, “Ice Cream” in Thomas Jefferson Encyclopedia, Thomas Jefferson Foundation,
Inc., Monticello.org, June 28, 2013
10
    The descriptor “French” or “french” preceding “vanilla” does not modify the word “vanilla.”


                                                          3
       Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 4 of 33



                        •    deep-yellow color.11


         16.    Today, ice cream with 1.4% or more egg yolk solids as part of its base is referred to

as “french ice cream.”12

         17.    Philadelphia-style and French ice creams also differed in the form of vanilla they

used to provide flavor.

         18.    The French varieties used vanilla extract, the liquid created when the flavor

molecules of a vanilla bean are extracted by alcohol.13

         19.    The Philadelphia-style ice creams used the dark brown seeds contained inside the

vanilla bean pod which had not been subject to extraction – referred to as “caviar,” “specks” or

“flecks.”

               Vanilla Extract                                Vanilla Beans




11
   Sheela Prakash, What’s the Difference Between Vanilla and French Vanilla Ice Cream?, The Kitchn, June 7, 2017.
12
   21 C.F.R. § 135.110(f)(1) (“The name of the food is ‘ice cream’; except that when the egg yolk solids content of
the food is in excess of that specified for ice cream by paragraph (a) of this section, the name of the food is ‘frozen
custard’ or ‘french ice cream’ or ‘french custard ice cream’.)
13
   21 C.F.R. §§ 169.175 (Vanilla extract.) (at least thirty-five (35) percent ethyl alcohol).


                                                          4
       Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 5 of 33



        20.    Vanilla beans are valued by consumers because they provide a more intense and pure

flavor than vanilla extract and add visual appeal.14

        21.    The majority of ice cream today is made in the Philadelphia-style, but the form of

vanilla predominantly used is vanilla extract.

        22.    Vanilla bean ice cream is expected to contain vanilla extract and vanilla beans as the

only sources of flavoring.


II.     Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        23.    The tropical orchid commonly known as “vanilla” does not develop its prized flavor

on its own, but must be developed over several months following harvest.

        24.    By law, vanilla refers to the “the total sapid and odorous principles extractable from

one-unit weight of vanilla beans.”15

        25.    Shortly after the passage of the Pure Food and Drugs Act of 1906, E. M. Chace,

Assistant Chief of the Foods Division of the U.S. Department of Agriculture’s Bureau of

Chemistry, noted “There is at least three times as much vanilla consumed [in the United States] as

all other flavors together.”16

        26.    This demand could not be met by the natural sources of vanilla, leading

manufacturers to devise methods to imitate vanilla’s flavor and appearance.

        27.    Though the Pure Food and Drugs Act was enacted to “protect consumer health and



14
    Lisa Weiss and Gale Gand, Chocolate and Vanilla: A Baking Book, United States: Potter/Ten
Speed/Harmony/Rodale (2012) at 113-14; Louisa Clements, Pantry 101: Vanilla extract vs. vanilla beans, Chat Elaine,
Nov. 30, 2015; David Lebovitz, The Perfect Scoop: Ice Creams, Sorbets, Granitas, and Sweet
Accompaniments. United States: Potter/TenSpeed/Harmony (2011) at 26.
15
   21 C.F.R. §169.3(c)
16
   E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.


                                                        5
       Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 6 of 33



prevent commercial fraud,” this was but one episode in the perpetual struggle against those who

have sought profit through sale of imitation and lower quality commodities, dressed up as the

genuine articles.17

        28.     Daily headlines tell a story of a “resurgent” global threat of “food fraud” – from olive

oil made from cottonseeds to the horsemeat scandal in the European Union.18

        29.     While “food fraud” has no agreed-upon definition, its typologies encompass an ever-

expanding, often overlapping range of techniques with one common goal: giving consumers less

than what they bargained for.

        30.     Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.19


     A. Food Fraud as Applied to Vanilla

        31.     The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.20

        Type of Food Fraud                                       Application to Vanilla

 ➢ Addition of markers
                                         •    Manipulation of the carbon isotope ratios to produce
      specifically tested for
                                              synthetic vanillin with similar carbon isotope composition
      instead of natural
                                              to natural vanilla
      component of vanilla beans


17
   Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
18
   Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.
19
   Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
20
   Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.


                                                         6
       Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 7 of 33



                                        •   Ground vanilla beans and/or seeds to provide visual appeal
                                            as “specks” so consumer thinks they are a result of the
                                            product containing real vanilla beans, when the ground
                                            beans have been exhausted of flavor, and any vanilla
 ➢ Appearance of more and/or                flavor may not even be from real vanilla
     higher quality of the              •   Caramel in vanilla extracts to darken the substance’s color
     valued ingredient                      additives like caramel to enhance the hue of an imitation
                                            vanilla so it more closely resembles real vanilla21
                                        •   Annatto and turmeric in dairy products purporting to be
                                            flavored with vanilla, to darken the color to better
                                            resemble the hue of rich, yellow butter

 ➢ Substitution and
                                        •   Tonka beans, which are banned from entry to the United
     replacement of a high
                                            States, instead of vanilla beans
     quality ingredient with
                                        •   Coumarin, a toxic phytochemical found in Tonka beans,
     alternate ingredient of
                                            to increase the vanilla flavor perception
     lower quality

 ➢ Addition of less expensive
     substitute ingredient to           •   Synthetically produced ethyl vanillin, derived from wood
     mimic flavor of more                   pulp, tree bark or coal tar, to imitate taste of real vanilla
     valuable component

                                        •   “to mix flavor materials together at a special ratio in which
                                            they [sic] compliment each other to give the desirable
 ➢ Compounding, Diluting,                   aroma and taste.”22
     Extending                          •   Combination with flavoring substances such as propenyl
                                            guaethol (“Vanitrope”), a “flavoring agent [, also]
                                            unconnected to vanilla beans or vanillin, but unmistakably



21
   Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.
22
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.


                                                        7
       Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 8 of 33



                                             producing the sensation of vanilla”23


                                         •   “Spiking” or “fortification” of vanilla through addition of
                                             natural and artificial flavors including vanillin, which
                                             simulates vanilla taste but obtained from tree bark

                                         •   Alleged injection of vanilla beans with mercury, a
 ➢ Addition of fillers to give               poisonous substance, to raise the weight of vanilla beans;
      the impression there is                see International Flavors and Fragrances (IFF), Inc. v.
      more of the product than               Day Pitney LLP and Robert G. Rose, 2005. Docket
      there actually is                      Number L-4486-09, Superior Court of New Jersey,
                                             Middlesex County.

                                         •   Subtle, yet deliberate misidentification and obfuscation of
                                             a product’s components and qualities as they appear on the
                                             ingredient list
                                              o “ground vanilla beans” gives impression it describes
 ➢ Ingredient List Deception24
                                                  unexhausted vanilla beans when actually it is devoid
                                                  of flavor and used for aesthetics
                                              o “vanilla flavoring” – “-ing” as suffix referring to
                                                  something like that which is described


     B. Addition of Vanillin to Vanilla

        32.     When German chemists synthesized vanillin, the main flavoring component in

vanilla, from sources other than the vanilla beans in the mid-1800s, it became much more difficult

to distinguish between a substance that was derived from vanilla beans instead of the synthetic

substances that were the actual raw material for vanillin.

        33.     Over one hundred years ago, regulatory agencies cautioned consumers that flavor


23
  Berenstein, 423.
24
  Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.


                                                         8
       Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 9 of 33



combinations such as “vanilla and vanillin…vanilla flavor compound,” etc., are not “vanilla

[extract] no matter what claims, explanations or formulas are given on the label.”25

        34.    Food companies no longer had to pay high prices for the labor-intensive vanilla beans

to provide a semblance of vanilla flavor, since a literal drop of vanillin but often, no real vanilla,

could deceive all but the most discerning palates.

        35.    According to Skip Rosskam, a professor of vanilla at Penn State University and the

previous president of the David Michael flavor house in Philadelphia, “one ounce of vanillin is

equal to a full gallon of single-fold vanilla extract.”26

        36.    The discovery of synthetic vanillin was the equivalent of steroids for vanilla flavor.

        37.    Due to vanillin’s ability to “boost,” “fortify” or “spike” a miniscule amount of real

vanilla, its presence and relationship to vanilla is required to be disclosed.

        38.    Since vanilla is the only flavor with its own standard of identity, its labeling is

controlled not by the general flavor regulations.

        39.    This means that if a product is represented as being characterized by vanilla yet also

contains non-vanilla vanillin, the label and packaging must declare the presence of vanillin and

identify it as an artificial flavor.

        40.    This is shown through the required disclosures for the three vanilla-vanillin

combinations included in the vanilla standards – Vanilla-vanillin extract, Vanilla-vanillin

flavoring and Vanilla-vanillin powder.27

        41.    Following the name of the ingredient, i.e., vanilla-vanillin extract, the label is




25
   Kansas State Board of Health, Bulletin, Vol. 7, 1911, p. 168.
26
   Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
21, 2019.
27
   21 C.F.R. § 169.180, § 169.181, § 169.182.


                                                       9
       Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 10 of 33



required to state “contains vanillin, an artificial flavor (or flavoring).”28

         42.    The required disclosure is applicable even if the vanillin is made from natural

materials and through a natural process.

         43.    This prevents consumers from being misled by products which may taste similar to

real vanilla but are actually made from tree bark, clove oil and recycled paper.

         44.    Today, only 1-2% of vanillin in commercial use is vanillin obtained from the vanilla

plant, which means that almost all vanillin is synthetically produced and has no connection to the

vanilla bean.

         45.    In ice cream vanillin from non-vanilla sources it not a natural flavor even when

vanillin is produced through a natural process (fermentation), such that it is properly designated as

“vanillin derived naturally through fermentation.”

         46.    These natural processes may include fermentation but when high heat and high

pressure is used, the FDA considers this to be a synthetic method of obtaining a flavor.

         47.    This “natural” process of high heat and high pressure is used to obtain vanillin from

the non-vanilla material of eugenol, the main component of clove oil.

         48.    Vanillin derived from eugenol through a high heat and high pressure process is not

considered “natural vanillin” which makes its addition to the “WONF” part of “Vanilla WONF”

misleading.

         49.    Further, it is misleading and unlawful to use any type of vanillin with vanilla and not

explicitly disclose that vanillin is considered an artificial flavor because this flavor was created to

“boost” a real natural flavor, vanilla.



28
   21 C.F.R. § 169.180(b) (“The specified name of the food is "Vanilla-vanillin extract _-fold" or "_-fold vanilla-
vanillin extract", followed immediately by the statement "contains vanillin, an artificial flavor (or flavoring)".); see
also 21 C.F.R. § 169.181(b), § 169.182(b).


                                                          10
        Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 11 of 33



III.      Ice Cream Flavor Labeling is Distinct from Non-Ice Cream Flavor Labeling

          50.   The ice cream flavor regulations are specific to this food and “established long before

the development of the general flavor regulations published under 21 CFR 101 .22.”29

          51.   The result is that “the labeling requirements for the declaration of flavors in the name

of ice cream are specifically provided for by the standard [for ice cream] and is separate and apart

from the general flavor regulations.”30 Compare 21 C.F.R. § 135.110(f)(2)-(5) with 21 C.F.R. §

101.22.

          52.   Under 21 C.F.R. § 101.22(a)(3), “natural flavor” is defined generally as “the essential

oil, oleoresin, essence or extractive…which contains the flavoring constituents” from a natural

source such as plant material and can refer to combinations of natural flavors.

          53.   “Artificial flavor” in contrast is any substance whose function is to impart flavor that

is not derived from a natural source. See 21 C.F.R. § 101.22(a)(1).

          54.   In the context of ice cream, “natural flavor” has a different meaning and usage and

refers only to the natural characterizing flavor:

          A product identified as “Vanilla Ice Cream” is subject to the category Ice cream
          requirements and, therefore, must contain only the characterizing flavor derived
          from vanilla beans.

          55.   “Artificial flavor” in ice cream means (1) any flavor not derived from the

characterizing flavor, even if obtained from natural sources and made through natural processes.


       A. Early Ice Cream Flavoring Debate is “Stirring”

          56.   The unique “ice cream only” natural and artificial flavor distinction is shown through

one of the Congressional Hearings in the 1930s.



29
   Exhibit “A,” FDA to James Daugherty, Use of “flavor blend (other natural flavors) in category 1 ice cream,” Apr.
1, 1979.
30
   Id.


                                                        11
     Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 12 of 33



       57.   The subject was how to label vanillin, when it was obtained not from vanilla beans

but from cloves oil, a natural source material.

       58.   Why, the lobbyists, asked Congress, could they not label their products as “vanilla

ice cream” if it contained vanillin from sources other than vanilla beans?

       59.   Congressmen E.A. Kenny of New Jersey and Virgil Chapman of Kentucky inquired

of the ice cream lobby’s representative, Mr. Schmidt:

       Mr. Kenney: Do you not think, though, Mr. Schmidt, that if you label it vanilla
                   ice cream, it ought to be vanilla; and if it is made with vanillin
                   extracted from oil of cloves, you ought to label it manufactured
                   with such vanillin?

       Mr. Schmidt: Well, we, of course, do not think so. That is why we are here
                    making our protest. We think, after all, the consuming public is
                    accustomed to accepting as vanilla artificial vanillas.

       Mr. Kenney: We agree that Barnum educated us along that line a long time ago.
                   (emphasis added)

       ……………

       Mr. Chapman: I do think that if it is chocolate it ought to be labeled "chocolate";
                    and if it is flavored with vanillin made from oil of cloves, it ought
                    to be labeled to show that it is flavored with vanillin made from oil
                    of cloves; and if it is flavored with vanilla, it ought to be labeled
                    "vanilla"; and if it is " flavored with lemon, it ought to be labeled
                     lemon "; and if it is cherry, it ought to be labeled "cherry.”

       60.   Later in the hearing, Mr. Chapman and another industry representative engaged over

the proper declaration of flavor for ice cream:

               Mr. Chapman: Do you make raspberry?

               Mr. Hibben.      Yes.

               Mr. Chapman. And you put that on the label?

               Mr. Hibben       We say “raspberry ice cream.”

               Mr. Chapman      And if it is peach, you put that on the label?

               Mr. Hibben.      It Is peach ice cream; yes.


                                                  12
      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 13 of 33



               Mr. Chapman. And If you call it vanilla, what do you put on?

               Mr. Hibben       We put "vanilla ice cream" on our labels. That Is what we
                                want to continue to do. We want to put vanilla on those
                                labels.

               Mr. Chapman      But you say you put in It oil of cloves instead of vanilla.

               Mr. Hibben       We do not use cloves. We use vanillin derived from the
                                oil of cloves.

               Mr. Chapman. If you put out strawberry ice-cream, you would not want
                            to use raspberry to make it, would you?

               Mr. Hibben       No; but we use vanillin, which is an ingredient of the
                                vanilla bean and, its true to name.

               Mr. Chapman      Is it an extract from the vanilla bean?

               Mr. Hibben       It is both. It is taken both from the eugenol and the vanilla
                                bean and is the same product. If you were a chemist you
                                could not tell the difference, and if you were a doctor, you
                                would say that one is just as harmless as the other.

               Mr. Chapman: I do not object to buying artificial vanilla ice cream if it is
                            pure, but if it is artificial. I would like to know what I am
                            getting.

       61.   The above highlighted portions reveal that even before ice cream standards were

established, the central question for ice cream flavoring was whether the flavor source was entirely

derived only from the characterizing flavor.

       62.   Representative Chapman’s comments about the use of raspberries to flavor

strawberry ice cream and vanillin from clove oil to flavor vanilla ice cream succinctly summed up

what would become the three-category flavor labeling system for ice cream.

       63.   One of the reasons for these different requirements is because ice cream is a high

quality and expensive product made mainly from milk and cream.


IV.    Ice Cream Flavor Labeling

       64.   To prevent deception of consumers, the flavor designation for ice cream is divided


                                                13
      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 14 of 33



into three categories based on the:

              (i)     use of natural and various combinations of natural and artificial flavors that
                      characterize this food;

              (ii)    source(s) of the characterizing flavor;

              (iii)   flavor which predominates;

              (iv)    amount of each flavor component in the product; and

              (v)     percent of the total flavor component represented by a flavor component.31

        65.      Daphna Havkin-Frenkel, editor of the Handbook of Vanilla Science and Technology,

and a leading scholar and researcher on vanilla, summarized these issues in the context of ice

cream flavored by vanilla:32

                      There are three categories of vanilla ice cream, as defined by the FDA
                      Standard of Identity. Vanilla ice cream Category I contains only vanilla
                      extract. Vanilla ice cream Category II contains vanilla made up of 1 oz
                      of synthetic vanillin per 1 gallon of 1-fold vanilla extract. Vanilla ice
                      cream Category III contains synthetic ingredients.

        66.      This reading of the flavor requirements for ice cream is supported by (1) legislative

history such as Congressional Hearings, (2) dozens of binding, unrevoked and unamended

regulatory documents such as letters, memoranda and (3) industry compliance with these

requirements for over thirty years.

        67.      Category 1 is contained at 21 C.F.R. §135.110(f)(2)(i), which states that where an

ice cream “contains no artificial flavor, the name on the principal display panel or panels of the

label shall be accompanied by the common or usual name of the characterizing flavor, e.g.,

‘vanilla,’ in letters not less than one-half the height of the letters used in the words ‘ice cream.’”

        68.      In a generic form, Category 1 products are expressed as:


31
  21 C.F.R. § 135.110(f)(2)(i)-(iii); 21 C.F.R. § 135.110(f)(3)-(5).
32
  Daphna Havkin-Frenkel and Faith C. Belanger, eds., Handbook of Vanilla Science and Technology, Wiley, 2018
(221).


                                                    14
      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 15 of 33



       [“characterizing flavor”] + [“ice cream”] → “Vanilla Ice Cream” or “Strawberry
       Ice Cream.” (“Category 1”).

       69.    Category 2 products are those which have a natural characterizing flavor (i.e.,

vanilla) and an artificial flavor simulating it. See 21 C.F.R. §135.110(f)(2)(ii).

       70.    If the natural flavor predominates, the product description is expressed as:

       [“characterizing flavor”] + [“flavored”] + [“ice cream”] → “Vanilla Flavored Ice
       Cream” or “Peach Flavored Ice Cream.” (“Category 2”).

       71.    Category 3 ice creams may contain a natural characterizing flavor and an artificial

flavor simulating it or only artificial flavor. See 21 C.F.R. §135.110(f)(2)(iii).

       72.    If the artificial flavor predominates, or if only artificial flavor is used, the description

is:

       [“artificial” or “artificially flavored”] + [“characterizing flavor”] + [“ice cream”]
       → “Artificially Flavored Vanilla Ice Cream” or “Artificially Flavored Strawberry
       Ice Cream.” (“Category 3”).


V. The Products are Not a “Category 1” Ice Cream Because they Contain Non-Vanilla Flavoring


       73.    The front label statement of “Vanilla Bean Ice Cream” without qualification and the

vignette of the vanilla beans are understood by consumers to identify a product where (1) vanilla

is the characterizing flavor, (2) vanilla is contained in a sufficient amount to flavor the product, (3)

no other flavors in the product simulate vanilla, (4) no other flavors in the product simulate,

resemble, reinforce, or enhance vanilla and (5) vanilla is the exclusive source of flavor.

       74.    The ingredient list reveals the Products contain non-vanilla flavors because “Natural

Flavors” is declared.




                                                   15
       Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 16 of 33




                    INGREDIENTS: MILK, CREAM, BUTTERMILK, SUGAR,
                    WHEY, CORN SYRUP, SKIM MILK, CONTAINS 1% OR
                    LESS OF NATURAL FLAVORS (WITH VANILLA
                    EXTRACT), VANILLA BEAN SPECS, MONO AND
                    DIGLYCERIDES, CAROB BEAN GUM, GUAR GUM,
                    CARRAGEENAN, CELLULOSE GEL, CELLULOSE GUM.

         75.    Where a Category 1 vanilla ice cream product purports to have a characterizing flavor

of vanilla or vanilla bean, without any qualification, but the ingredient list identifies “natural

flavor” as the exclusive flavoring ingredient or as one of the flavoring ingredients, it means (1) the

flavoring in the food is not exclusively vanilla and (2) the product contains non-vanilla flavors

obtained from natural sources other than vanilla beans and made through natural processes.33


     A. Standardized Food of Ice Cream is Required to Declare Ingredients by their Common or
        Usual Names Set by Standards of Identity

         76.    The common or usual names of the exclusively vanilla ingredients include Vanilla

Extract, Concentrated Vanilla Extract, Vanilla Flavoring and Concentrated Vanilla Flavoring,

specified in the regulations for vanilla ingredients. See 21 C.F.R. §§ 169.175 to 169.178.

         77.    These exclusively vanilla ingredients – vanilla flavoring, vanilla extract, etc. – differ




33
  These natural processes may include fermentation but when high heat and high pressure is used, the FDA considers
this to be a synthetic method of obtaining a flavor. This “natural” process of high heat and high pressure is used to
obtain vanillin from the non-vanilla material of eugenol, the main component of clove oil. Vanillin derived from
eugenol through a high heat and high pressure process is not considered “natural vanillin” which makes its addition
to the “WONF” part of “Vanilla WONF” misleading. Further, it is misleading and unlawful to use any type of vanillin
with vanilla and not explicitly disclose that vanillin is considered an artificial flavor because this flavor was created
to “boost” a real natural flavor, vanilla.


                                                          16
       Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 17 of 33



only in that the former is at least thirty-five (35) percent ethyl alcohol while the latter is less than

this amount.34

         78.    Because ice cream is a standardized food and the vanilla ingredients are subject to

their own standards of identity, the designation of these vanilla ingredients is controlled by 21

U.S.C. §343(g) – they are required to be specifically declared:35

                  A food shall be deemed to be misbranded –

                  (g) Representation as to definition and standard of identity

                  If it purports to be or is represented as a food for which a definition and standard of
                  identity has been prescribed by regulations as provided by section 341 of this title,
                  unless (1) it conforms to such definition and standard, and (2) its label bears the
                  name of the food specified in the definition and standard, and, insofar as may be
                  required by such regulations, the common names of optional ingredients (other than
                  spices, flavoring, and coloring) present in such food.

         79.    It is also a general requirement that all ingredients be listed by their common or usual

name. See 21 C.F.R. § 101.4(a)(1).

         80.    The presence of vanilla extract as part of – but not the entirety of – the Natural Flavor

ingredient is hinted at through statement “With Vanilla Extract.”

         81.    This text confirms the within analysis which argues the Product is not flavored

exclusively by vanilla.


     B. Vanilla WONF (in Sheep’s Clothing)

         82.    The “Natural Flavors” used in the Product is an ingredient known as “Vanilla With

Other Natural Flavors” or “Vanilla WONF.”

         83.    One trade journal described how industry is reacting to this global vanilla shortage

by “innovate[ing] natural vanilla solutions…to protect our existing customers.”36


34
   21 C.F.R. §§ 169.175 (Vanilla extract.), 169.177 (Vanilla flavoring.); also concentrated versions of each of these.
35
   21 U.S.C. § 343(g)(2) read with 21 C.F.R. § 135.110(f)(2)(i) and 21 C.F.R. §§ 169.175 – 169.178.
36
   Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.


                                                          17
      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 18 of 33



        84.   The flavor industry’s “customers” do not include the impoverished vanilla farmers

who are at their mercy and consumers, who are sold products labeled as “vanilla” for the same or

higher prices than when those products contained only vanilla.

        85.   According to Suzanne Johnson, vice president or research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price.”

        86.   According to industry participants like the head of “taste solutions” at Irish

conglomerate Kerry, “The challenge is to find a vanilla flavor that matches the taste of pure vanilla

natural extracts.”37

        87.   According to this executive, industry needed to “[G]et creative” and “build a

compounded vanilla flavor with other natural flavors.”

        88.   “This solution can provide the same vanilla taste expectation while requiring a

smaller quantity of vanilla beans. The result is a greater consistency in pricing, availability and

quality.”

        89.   However, compounded flavors typically exist in a “black box” and “consist of as

many as 100 or more flavor ingredients,” blended together in a special ratio to complement and

enhance the vanilla component.38

        90.   Another analyst described the task of the flavor industry to develop vanilla

compound flavors “That Seem[s] to be Authentic or at Least Derived from a Natural Source.”39

        91.   This Natural Flavor or Vanilla WONF used in the Product is a standard compounded

flavor, which contains potentiators and enhancers, like maltol.


37
   Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.
38
   Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018.
39
   Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley, 1985, p. 611.


                                                    18
      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 19 of 33



        92.   Additionally, Vanilla WONF ingredients used in vanilla ice cream have been

determined, based on analytic testing, to contain added vanillin, to “boost” the miniscule amount

of vanilla from actual vanilla beans.

        93.   The addition of vanillin to vanilla is inconsistent with a Category 1 product and

without disclosure of added vanillin, the consumers will believe the product has more vanilla than

it actually does.


    C. No Justification for Category 1 with Vanilla WONF

        94.   The “Natural Flavor” does not refer to “Vanilla Extract.”

        95.   Companies are permitted to list “Natural Flavor” on an ingredient list because in

many instances, the flavor package they receive from their supplier will be a mix of multiple

flavors, without any standard way to declare such a blend.

        96.   Further, the declaration of “natural flavor” protects disclosure of valuable trade

secrets since identification of the flavor components would then be known to competitors.

        97.   Companies like defendant whose labeling is contrary to law and misleading

consumers rely on a battery of excuses, illogical reasoning and a willful failure to read the relevant

regulatory texts.

        98.   The first explanation of companies which declare “natural flavor” in a category 1

vanilla ice cream product involves borrowing from the general flavoring regulations and asserting

that vanilla extract “may be declared as ["spice",] ‘natural flavor.’” See 21 C.F.R. § 101.22(h)(1).

        99.   The application of general flavoring regulations to vanilla is contrary to law, illogical

and misleading to consumers.

        100. The second explanation claim that the “Natural Flavor” consists of almost all vanilla

extract or vanilla flavoring and therefore the product is truthfully labeled.



                                                  19
      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 20 of 33



       101. Such an argument disregards the long-established three-category flavor labeling

regime for ice cream.

       102. The third explanation invokes reliance on a company’s flavor supplier who has told

them the product contains “100% natural vanilla flavorings.”

       103. However, the suffix “-ing” is a giveaway that the flavor is like vanilla, in the same

way the suffix “-ey” applied to chocolate is another way of saying, “this product tastes like

chocolate, but is not chocolate.”


VI.    Flavor Companies Mislead Consumers by Failing to Correct Manufacturers’ Non-
       Compliance with Requirements They Were Involved in Establishing

       104. Attempts at opening this “black box” of the flavor industry are met with words like

“proprietary,” “exclusive” and “trade secret.”

       105. The flavor houses are partially responsible for the consumer deception because even

though they do not manufacture the Product, they supply its most valuable and important

component – the flavoring.

       106. The flavor companies are also in the best position to correct any deceptive or

incorrect label statements with respect to flavor.

       107. This is not a requirement imposed on any flavor company beyond a small effort at

ensuring the flavors they sell are not used for deceptive labeling purposes.

       108. Such an argument is incredulous because there is nothing proprietary about vanilla

extract which has been prepared the same way for almost one hundred years, even before a

standard of identity was established.

       109. Eventually, a flavor company will produce a single page document which says

something like “Nat Vanilla Extract WONF” followed by a string of letters and numbers.

       110. The manufacturers are agreeable to following the misleading guidance of their flavor


                                                 20
         Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 21 of 33



suppliers who are complicit in the mislabeling of the Products and ensuing consumer deception.


VII.       Misleading Use and/or Description of Vanilla Beans

           111. The Products are misleading with respect to the vanilla bean specs listed on the

ingredient list.

           112. After all of the flavor has been extracted from vanilla beans, the exhausted, or spent

beans achieve a secondary usage.

           113. The first (re-)use of the spent vanilla beans involves a drying, chopping and sining

process and then are added to a product “strictly in a cosmetic manner, as they are flavorless.”40

           114. The second usage involves infusing the exhausted beans with synthetic vanillin or

other flavoring substances prior to being incorporated into food.

           115. This second method is more misleading than the first because the spent beans now

have flavor, but unbeknownst to consumers, it is not the flavor which is present in a vanilla bean

that has not been exhausted.

           116. The presence of “vanilla bean specs” on the Product’s ingredient list is deceptive and

misleading because (i) these specs are devoid of any flavor and (ii) the ingredient name fails to

indicate this by accurately describing it as “spent (or exhausted) vanilla bean specs.”

           117. Consumers will see vanilla beans in the product images, descriptive text and

ingredient list and reasonably expect the Product contains a greater amount of vanilla and an

additional type of vanilla when it does not.

           118. It is plausible and likely that the vanilla bean specs in the Products are exhausted or

spent for several reasons.



40
     Chat Nielsen, Jr., The Story of Vanilla, p. 15.



                                                       21
      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 22 of 33



           119. First, in a mass produced, private label product, the inclusion of vanilla bean specs

would result in inconsistent flavoring from batch to batch.

           120. Second, the use of vanilla bean specs not devoid of flavor requires unique equipment

and processes.

           121. Currently, there are only a handful of companies, such as Graeters of Ohio, which

use actual, non-exhausted vanilla beans and vanilla bean specs in their ice cream products.

           122. None of these companies manufacture for private label products such as those here.

           123. Third, the global scarcity of vanilla beans means that almost all vanilla beans are

used for extraction purposes.

           124. The liquid extract form has more uses than unexhausted vanilla beans, and is easier

to sell.

           125. Fourth, numerous industry reports have taken notice of the proliferation of vanilla

bean seeds on the market.

           126. Cook’s Vanilla, an established vanilla supplier, has seen “an inordinate increase in

demand for seeds, even while demand for pure vanilla extract has dropped,”

           127. The last two years, companies have requested:

           thousands of pounds of vanilla bean seeds accompanying much smaller orders for
           blended (Category II) vanillas made from both artificial and pure extract.

           The mismatch between demand for vanilla seeds and vanilla extract makes it
           impossible to supply enough seeds. Since the seeds are a small by-product of
           vanilla extract, and we cannot obtain them unless we buy (extremely expensive)
           whole vanilla bean pods and make (extremely expensive) pure vanilla extract
           from them.

           Even the cheapest, lowest-grade vanilla bean pods cost more that $100 per pound.
           So it unequivocally makes no sense to purchase vanilla bean pods for the sole
           purpose of getting their seeds.

           Which means that some of the seeds you see are not vanilla bean seeds at all. Just
           as with pure vanilla extract, we suspect significant adulteration of exhausted


                                                   22
         Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 23 of 33



           vanilla bean seeds in the industry.41

           128. Aust & Hachman, a vanilla trading company, recently noted that “[T]he demand for

exhausted or spent vanilla, (vanilla waste after extraction), and vanilla seeds sifted from this

material has exploded over the last 12 months” because the amount of actual vanilla has been at

low levels, in part due to climactic conditions.42


VIII.      Vanilla Ice Cream Products are Misleading Because They are Labeled and Named Similar
           to Other Products

           129. Competitor brands to defendant’s Products are labeled as or containing vanilla ice

cream, and are not misleading because they only contain vanilla.


       A. Vanilla Ice Cream Product of Competitor and Defendant

           130. The following is an example of a Vanilla Ice Cream Product of defendant and a

competitor product.

                  Competitor Product                                          Product

         Madagascar Vanilla Bean Ice Cream                            Vanilla Bean Ice Cream




41
     Cook’s Blog, Vanilla Bean Seeds: A Troubling New Trend, June 13, 2019.
42
     Aust & Hachman Canada, May 2019 Update.


                                                        23
         Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 24 of 33




                                                   INGREDIENTS:     MILK,    CREAM,
                                                   BUTTERMILK, SUGAR, WHEY, CORN
                                                   SYRUP, SKIM MILK, CONTAINS 1% OR
 INGREDIENTS: CREAM, MILK, CANE
                                                   LESS OF NATURAL FLAVORS (WITH
 SUGAR, SKIM MILK, EGGS, VANILLA
                                                   VANILLA EXTRACT), VANILLA BEAN
 BEAN, VANILLA EXTRACT, CAROB
                                                   SPECS, MONO AND DIGLYCERIDES,
 BEAN GUM, GUAR GUM.
                                                   CAROB BEAN GUM, GUAR GUM,
                                                   CARRAGEENAN,    CELLULOSE    GEL,
                                                   CELLULOSE GUM.

           131. The competitor product lists “Vanilla Bean” and “Vanilla Extract” on its ingredient

list.

           132. The competitor product does not need to specify that the vanilla extract is a

component of the natural flavor, or the compounded ingredient used for flavoring.

           133. The competitor product’s listing of vanilla bean is truthful and non-misleading

because the manufacturer has transparent business practices and has publicly disclosed its methods

for including non-exhausted vanilla beans.


        B. Misleading to Have Identical or Similar Product Names Where Significant Differences in
           Product Quality or Composition

           134. Product names for ice cream are established through application of the relevant

regulations.

           135. Products are required to be identified and labeled in a way consistent with other

products of similar composition.

           136. This framework assures consumers will not be misled by the quality and components

of similarly labeled products where one product contains a greater amount, type and/or proportion




                                                  24
      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 25 of 33



of a characterizing and valuable ingredient.43

        137. Where two products are identified by the same descriptive terms and noun such as

“Vanilla (Bean) Ice Cream” and where the front label has no other modifications of these terms,

consumers will be deceived into purchasing the lower quality product under the false impression

that it contains the equivalent amount of said ingredients or components.

        138. Defendant’s Product is misleading because it is represented as identical to another

product which contains higher quality ingredients, which causes consumers to be misled and

purchase the former expecting the two products to be identical in quality and fill.


IX. Conclusion


        139. The proportion of the characterizing component, vanilla, has a material bearing on

price or consumer acceptance of the Products because it is more expensive and desired by

consumers.

        140. The Products are misleading because they do not contain the amount, type and

percentage of vanilla as a component of the flavoring in the product which is required and

consistent with consumer expectations.

        141. The representations of “vanilla (bean)” describing the ice cream products are

unqualified, and the labels and packaging do not disclose the addition of non-vanilla flavors as

part of the Products.

        142. Had plaintiff and class members known the truth about the Products, they would not

have bought the Product or would have paid less for it.



43
  See 21 C.F.R. § 135.110(f) and 21 C.F.R. § 102.5(a) (“General principles.”) (“General principles.”) (“The name
shall be uniform among all identical or similar products and may not be confusingly similar to the name of any other
food that is not reasonably encompassed within the same name. Each class or subclass of food shall be given its own
common or usual name that states, in clear terms, what it is in a way that distinguishes it from different foods.”).


                                                        25
      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 26 of 33



        143. The Products contain other representations which are misleading and deceptive.

        144. As a result of the false and misleading labeling, the Products are sold at premium

prices, approximately no less than $6.59 per 9.12 OZ, calculated on an average per ounce basis

across the Products, excluding tax – compared to other similar products represented in a non-

misleading way.

                                      Jurisdiction and Venue


        145. Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

        146. Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        147. Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        148. Plaintiff is a citizen of New York.

        149. Defendant Walmart Inc. is a Delaware corporation with a principal place of business

in Bentonville, Benton County, Arkansas.

        150. This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        151. Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        152. A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                   Parties



                                                   26
      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 27 of 33



       153. Plaintiff Jennifer Legrier is a citizen of New York County, New York.

       154. Defendant is a Delaware corporation with a principal place of business in

Bentonville, Benton County, Arkansas.

       155. During the class period, plaintiff purchased one or more of the Products identified

herein for personal use, consumption or application based on the above representations, for no less

than the price indicated, supra, excluding tax, in her state or an immediately adjacent state.

       156. Plaintiff would consider purchasing the Product again if there were assurances that

the Products’ representations were no longer misleading.

                                         Class Allegations


       157. The classes will consist of all consumers in all 50 states with sub-classes for the

individual states and nationwide classes.

       158. Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff and class members are

entitled to damages.

       159. The claims and the basis for relief of plaintiff are typical to other members because

all were subjected to the same representations.

       160. Plaintiff is an adequate representative because her interests do not conflict with other

members.

       161. No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       162. Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       163. The counsel for plaintiff is competent and experienced in complex class action



                                                  27
      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 28 of 33



litigation and intends to adequately and fairly protect class members’ interests.

       164. Plaintiff seeks class-wide injunctive relief because the practices continue.

                           New York General Business Law (“GBL”) §§ 349 & 350
                        and Consumer Protection Statutes of Other States and Territories

       165. Plaintiff asserts causes of action under the consumer protection statutes of New York,

General Business Law (“GBL”) §§ 349 & 350.

       166. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       167. Plaintiff and class members desired to purchase products which were as described

by defendant and expected by reasonable consumers, given the product type.

       168. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because (1) it gives the impression to consumers the Products are only flavored by the

characterizing ingredient and contains more of the characterizing ingredient than they actually do,

(2) the ingredient list fails to dispel ambiguity and reinforces the front-label impression as to a

greater amount of the characterizing ingredients (3) it does not conspicuously disclose the presence

of artificial flavors on one of the Products identified here.

       169. Plaintiff and class members relied on the representations and omissions, paying more

than they would have, causing damages.

                                        Negligent Misrepresentation

       170. Plaintiff incorporates by reference all preceding paragraphs.

       171. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products through representing the characterizing ingredient was

present in greater amount and proportion than it was and affirmatively representing the Products

was flavored only by this ingredient or component.



                                                  28
      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 29 of 33



       172. Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Products and knew or should have known same were false or misleading.

       173. This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

       174. The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

       175. Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

       176. Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

            Breaches of Express Warranty, Implied Warranty of Merchantability and
                  Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       177. Plaintiff incorporates by reference all preceding paragraphs.

       178. Defendant manufactures and sells products which contain the identified

characterizing ingredients and/or flavors which are desired by consumers.

       179. The Products warranted to plaintiff and class members that they possessed

substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

other attributes which they did not.

       180. Defendant’s front labels informed and warranted to plaintiff the Products contained

only the characterizing ingredients to impart flavor, and that they were present in amounts

sufficient to independently characterize the food and that the flavor imparted to the Products was

a result of the food ingredients and not “natural flavors” or “other natural flavors.”



                                                 29
        Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 30 of 33



         181. Defendant had a duty to disclose and/or provide a non-deceptive description of the

Products flavoring on the front labels and knew or should have known same were false or

misleading.

         182. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

         183. Plaintiff provided or will provide notice to defendant and/or its agents,

representatives, retailers and their employees.

         184. The Products did not conform to their affirmations of fact and promises due to

defendant’s actions and were not merchantable.

         185. Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                              Fraud


         186. Plaintiff incorporates by references all preceding paragraphs.

         187. Defendant’s purpose was to sell products which purported to contain valuable and

desired characterizing ingredient(s) or flavor(s), and represent the Products were exclusively or

predominantly flavored from that ingredient and contained sufficient independent amounts of

same.

         188. The Products were not flavored exclusively from the characterizing ingredient but

from flavor compounds blended together and labeled as “natural flavor.”

         189. Defendant’s fraudulent intent is evinced by its failure to accurately indicate the

Products contained flavor from non-vanilla sources on the front label, because it knows consumers

prefer foods that are flavored from food ingredients instead of added flavor ingredients and contain

enough of the characterizing food ingredients to flavor the Products.



                                                  30
      Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 31 of 33



       190. Defendant’s intent was to secure economic advantage in the marketplace against

competitors by appealing to consumers who value products with sufficient amounts of the

characterizing ingredients for the above-described reasons.

       191. Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                           Unjust Enrichment

       192. Plaintiff incorporates by references all preceding paragraphs.

       193. Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove and/or refrain from the challenged representations, restitution

       and disgorgement for members of the State Subclasses pursuant to the consumer protection

       laws of their States;

   4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

       to the common law and consumer protection law claims, and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and


                                                31
     Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 32 of 33



   6. Other and further relief as the Court deems just and proper.

Dated: November 8, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd., Suite 311
                                                              Great Neck, NY 11021
                                                              (516) 303-0552
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056




                                              32
     Case 1:19-cv-10433-PGG-KHP Document 1 Filed 11/08/19 Page 33 of 33



1:19-cv-10433
United States District Court
Southern District of New York

Jennifer Legrier, individually and on behalf of all others similarly situated


                                          Plaintiff,


         - against -


Walmart Inc.
                                          Defendant




                                    Class Action Complaint


                              Sheehan & Associates, P.C.
                               505 Northern Blvd., #311
                                 Great Neck, NY 11021
                                 Tel: (516) 303-0552
                                 Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: November 8, 2019
                                                                           /s/ Spencer Sheehan
                                                                            Spencer Sheehan
